Citation Nr: 1502230	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-31 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bowlegs with secondary pronation of the feet and claw toes.

2.  Entitlement to an increased, compensable, rating for hypertrophic calluses of the feet.

3.  Entitlement to a higher initial rating, greater than 30 percent for depressive disorder, not otherwise specified.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1975 until January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 and September 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in November 2014.  A transcript of the hearing has been associated with the claims file.

Timely Appeal of a September 2011 Rating Decision

In July 2013 the Board remanded the immediate claims in addition to an appeal regarding whether the Veteran had "perfected a timely appeal of a September 2011 rating decision."  On closer review of the record, no such issue has been appealed to the Board, and thus no further actions in that regard are required.

Initial Rating for a Depressive Disorder

In February 1977 the RO denied service connection for bowlegs with secondary pronation of feet and claw toes.  In March and July 2009 the Veteran sought to reopen the previously denied claim, as well as an increased rating for his service-connected hypertrophic calluses of the feet, and entitlement to service connection for a bilateral knee disorder.  In the August 2009 decision on appeal, the RO denied all three claims.

In October 2009, the Veteran submitted a timely notice of disagreement in which he "disagree[d] with the decision dated August 25, 2009."  In the accompanying statement, the Veteran specifically referenced his legs and feed, but made no contentions regarding his knees.  While the Veteran did mention his knees in subsequent February and March statements, those statements did not indicate any intent to disagree with the August 2009 RO decision.

In July 2010 the RO issued a statement of the case, regarding only appeals concerning bowlegs and hypertrophic calluses, and in August 2010 the Veteran sent a notice which was accepted as a timely substantive appeal in lieu of a VA Form-9.  Thus, the issues which are without doubt before the Board concern an application to reopen a previously denied claim of service connection for bowlegs with secondary pronation of feet and claw toes, and a claim for an increased rating for service-connected hypertrophic calluses of the feet.

A transcript from a February 2011 hearing before a Decision Review Officer (DRO), includes an opening statement from the DRO that he was prepared to take testimony "concerning a bilateral knee condition," and that "the Veteran and his agent are under the impression that that issue is also on appeal."  The Veteran's testimony regarding his knees was taken as a claim to reopen the matter of service connection for a knee disorder - which the Veteran was notified of in a May 2011 letter from VA.  Neither the Veteran, nor his representative responded to the letter or otherwise suggested that they disagreed with the characterization of the issue as a claim to reopen.

In a September 2011 decision, the RO again denied service connection for the knees, and granted an initial noncompensable rating for a depressive disorder as secondary to hypertrophic calluses.  Notice of the decision was mailed to the Veteran on September 15, 2011 and on September 10, 2012 - within one year - VA received the Veteran's notice of disagreement with the September 2011 decision.

On April 1, 2013, the RO mailed the Veteran a decision granting a higher, 30 percent, initial rating for a depressive disorder.  The RO also sent the Veteran a 
statement of the case (SOC) responsive to his September 2012 notice of disagreement which addressed entitlement to a rating of higher than 30 percent and continuing the denial of his claim of service connection for the knees.  On June 3, 2013, VA received a statement from the Veteran's representative indicating the he "disagrees with portions of the Rating Decision of April 1, 2013," and arguing that "the Veteran should be found to be more than 30 [percent] impaired by the depression."

In order to perfect the appeal of a matter to the Board, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2014).  Here, the letter sent to the Veteran with the SOC was dated April 1 leaving the Veteran 60 days from that date to file his Substantive Appeal.  Id.  Accordingly the document received on June 3, 2013 was timely to be accepted as a Substantive Appeal when considering the so-called "mailbox rule."  See 38 C.F.R. § 20.305(a) (2014)   

Having reviewed and carefully considered the statement in the context in which it was received, and in light most favorable to the Veteran, the Board finds that the Veteran timely perfected an appeal from the initial rating assigned for his depressive disorder, and the matter of entitlement to an initial rating of greater than 30 percent is properly before the Board.  See 38 C.F.R. § 20.202 (2014).






FINDINGS OF FACT

1.  In a June 1977 decision, the RO denied service connection for bowlegs with secondary pronation of feet and claw toes.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the June 1977 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  Throughout the entire rating period hypertrophic calluses of the feet have been productive of moderate, but not moderately severe, symptoms.

4.  Throughout the initial rating period, a depressive disorder has been productive of nervousness, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood; but not occupational and social impairment with reduced reliability and productivity.

5.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision denying service connection for bowlegs with secondary pronation of feet and claw toes became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the June 1977 decision is not new and material to reopen a claim of service connection for bowlegs with secondary pronation of feet and claw toes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a rating of 10 percent for hypertrophic calluses of the feet has been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5284 (2014).

4.  The criteria for an initial rating in excess of 30 percent for a depressive disorder have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9434 (2014).

5.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for bowlegs with secondary pronation of feet and claw toes.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 1977 decision, the RO denied a claim of service connection for bowlegs with secondary pronation of feet and claw toes.  The RO based the denial on evidence that the claimed disorder had preexisted service and was not aggravated by service.  The Veteran did not file a notice of disagreement, and the June 1977 decision thus became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2014).

At the time of the prior denial, the record was limited.  It included the Veteran's service treatment records and his claim for benefits in which he stated that prior to entering service he did not have flatfeet or hammer toes, and service treatment records showing both in-service and current disabilities including bowlegs with pronation of the feet and claw toes.  Since that time, VA has received numerous documents, statements, and records.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  

The relevant evidence received since the prior final denial, consists of lay statements from the Veteran, a friend, and his sister, contending that the Veteran did not have any known foot disorders prior to entering service.  This includes testimony offered by the Veteran in hearings before a DRO and the undersigned Veterans Law Judge.  While credibility of the newly received evidence must be presumed, the evidence must nonetheless be competent in order to carry probative value.  To the extent that the Veteran's pre-service "playing, running, jumping, and being a typical child" (see October 2009 statement from the Veteran's sister) is capable of lay observation, written and oral testimony to that effect is competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that such testimony is essentially duplicative of the Veteran's prior contention that he entered service without disability.  As this contention was already of record at the time of the prior denial, the newly added evidence cannot be accepted as "new and material" for the purposes of reopening his claim.

In October 2009 the Veteran submitted a record entitled "Narrative Summary" which states that both excessive pronation of the feet, and bilateral claw toes were "service aggravated."  The Veteran contends that there is no evidence that this particular document was considered at the time of the prior denial in 1977.  While true that the 1977 RO decision does not specifically mention the foregoing "Narrative Summary," the report is contained in the Veteran's service treatment records which were of record at the time of the prior denial.  The RO need not identify each item of evidence reviewed in arriving at a decision, and the Board assumes that the report in question was previously before agency decision makers at the time of the June 1977 denial of service connection.

To the extent that newly added evidence - to include records from the Social Security Administration, and records of VA and private treatment - includes further confirmation of the Veteran's current bowlegs with pronation of feet and claw toes, such records are duplicative of service treatment records already considered at the time of the prior denial, and do not relate to any unestablished facts necessary to substantiate the claim, 38 C.F.R. § 3.156(a), nor would such evidence trigger VA's duty to assist or the consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for bowlegs with secondary pronation of feet and claw toes.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

Increased Rating for Hypertrophic Calluses of the Feet

The Veteran was previously awarded service connection and assigned an initial disability rating for hypertrophic calluses of both feet.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the August 2009 decision on appeal the Veteran's noncompensable evaluation was continued as effective January 29, 1977.  The Veteran's hypertrophic calluses are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5284 (2014).  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5284, for injuries of the foot.

Under DC 5284, a 10 percent rating is granted on evidence of "moderate" disability due to foot injury.  A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's bilateral hypertrophic calluses have more nearly approximated the criteria for a 10 percent rating throughout the period on appeal.  Specifically, hypertrophic calluses have been productive of pain, which the Board finds to be of a moderate level.

The Veteran has complained in written and oral testimony that he is "very limited" with respect to "doing things around [his] home without being in serious pain" to include when walking, wearing shoes, or standing on his feet.  See August 2009 Statement in Support of Claim.  He echoed these complaints in testimony before the undersigned and to a DRO, during which the Veteran reported that symptoms relating to his hypertrophic calluses interfere with walking, standing and "just my everyday, you know, duties." 

On VA examination in August 2009, the Veteran reported that we was able to walk for 1/8 mile at a time and had no problems with activities of daily living.  The examiner noted a callus present on the third metatarsal phalangeal joint of one foot.  The callus was tender to palpation, 1 centimeter in diameter, and there was no evidence of breakdown, or edema.  The examiner went on to conclude that the Veteran had bilateral hypertrophic calluses on the plantar aspect of the third metatarsal phalangeal joint.  A private September 2009 evaluation confirmed a "nucleated hyperkeratotic lesion under the third metatarsal head bilaterally," though the Veteran's skin was otherwise warm and dry, without erythema or edema.  The Veteran described the calluses as extremely painful.

In October 2009, a VA treatment record reflects that the Veteran had a very deep callus beneath the left third metatarsal phalangeal joint, with less tender calluses present beneath the right second and fourth metatarsal phalangeal joint, and "numerous small callosities" scattered across the soles of both feet. 

On VA examination in December 2012, the Veteran's only foot-related diagnoses were for corns and callosities, i.e., metatarsalgia.  The examiner indicated that the disability affected the Veteran's ability to work to the extent that he could not stand or walk for long periods of time.  In February 2013 a VA examination revealed hypertrophic calluses on the plantar aspect of both feet.  The area affected was less than five percent of the total body surface, and zero percent of the exposed area of the skin.

As the foregoing demonstrates, the Veteran's bilateral hypertrophic calluses have been moderately disabling - due primarily to pain - throughout the period on appel, and thus a 10 percent rating is warranted.  See 38 C.F.R. § 4.71a, DC 5299-5284.  In concluding that a rating in excess of 10 percent is not warranted, the Board has reviewed those criteria used for rating other disorders of the feet (DCs 5276 through 5283), and notes that the level of severity required to grant a rating of greater than 10 percent simply is not reflected in the evidence presented.

In October 2009 the Veteran suggested that his service-connected disability should be rated under DC 5276 which provides for ratings based on flatfeet.  The Board has considered the applicability of such a rating, but notes that on VA examination in December 2012 it was specifically noted that the Veteran does not have flatfeet.  Thus, a rating under that Code would be inappropriate.

The Board has also considered whether a rating of greater than 10 percent may be warranted under those Codes referable to the skin, but finds that one is not.  Specifically, the calluses at issue cover less than five percent of the Veteran's skin, and while painful, are not exposed, disfiguring, unstable or otherwise of a severity to warrant a rating of greater than 10 percent under the Schedule of Ratings for the skin.  See 38 C.F.R. § 4.118 (2014).

Here the schedular rating criteria used to rate the Veteran's service-connected hypertrophic calluses describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the level of severity; thus, the demonstrated manifestations - namely moderate symptoms of pain and resulting limitation in walking - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected hypertrophic calluses that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability, a depressive disorder, in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Accordingly, the Board concludes that the Veteran's bilateral hypertrophic calluses of the feet have been 10 percent disabling, but not more, throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for a Depressive Disorder

The Veteran's appeal for a higher initial rating for a depressive disorder is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

The Veteran's depressive disorder is rated as 30 percent disabling, effective June 23, 2011.  The disability is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9434 (2014).  Under this General Rating Formula, a 30 percent evaluation is provided for on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V).

Here, the record reflects GAF scores during the period on appeal ranging from 65 to 58.  GAF scores between 70 and 61 represent some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  GAF scores from 60 and 51 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-V.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has been not more than 30 percent disabling for any period on appeal.  Specifically, PTSD has been productive of some nervousness, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood; but not has not risen to the level of occupational and social impairment with reduced reliability and productivity.

On private mental health evaluation in July 2010, the Veteran complained of difficulty sleeping because he "has stuff on his mind."  He reported that he lived with his wife, and that in the past he had enjoyed "piddling with cars and doing mechanic work," but that he no longer is able due to chronic pain symptoms.  The Veteran denied any chore activities, he did not attend social activities, go shopping, and had become increasingly dependent on his wife.  Though he had little social contact, the Veteran denied significant social or interpersonal problems.  Mental status examination revealed that the Veteran was worried about his future, his bills, his health and his reduced activity level.  He endorsed generalized nervousness, but denied panic attacks and suicidal ideation.  The Veteran was fully oriented, though he did admit to mild forgetfulness.  The examiner found no signs of malingering, and assessed a GAF score of 58.

On VA examination in September 2011, the Veteran was diagnosed with a depressive disorder, not otherwise specified.  The examiner opined that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he does not talk to family members, does not have friends, and does not engage in any activities.  The only symptom which the examiner associated with the Veteran's disability was a depressed mood.  Symptoms involving anxiety, panic, sleep impairment, memory loss, flattened affect, impaired judgment, suicidal or homicidal ideation, disorientation, and delusions or hallucinations, were either not present or not attributable to his depressive disorder.  The examiner opined that objective psychological testing indicated symptom exaggeration and thus it was difficult to determent the severity level of the Veteran's depression.  The Veteran's GAF score was 65.

In December 2012 the Veteran underwent a VA examination during which the examiner opined that the Veteran had either occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or, symptoms controlled by medication.  The Veteran reported that his level of symptomatology was essentially unchanged from the time of his September 2011 examination.  The examiner, however, noted that some additional symptoms associated with the Veteran's depressive disorder, including anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  His GAF score was 61.

As stated above, in order to warrant an evaluation of higher than 30 percent, the evidence must reflect occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Here, the only of the foregoing criteria which the Veteran meets are disturbances of motivation and mood, and some minor impairment of memory.  More crucially, these symptoms do not result in occupational and social impairment with reduced reliability and productivity.

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 65 to 58, indicating - at worst -  only moderate symptoms.  While these GAF scores are consistent with a 30 percent rating, the Veteran's orientation, normal speech and affect, lack of panic attacks, and ability to understand complex commands, as well as intact judgment and thinking indicate that the level of disability does not reach 50 percent as defined under the DC 9434.

The schedular rating criteria used to rate the Veteran's service-connected depressive disorder above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's depressive disorder include nervousness, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board concludes that the Veteran's depressive disorder has been 30 percent disabling throughout the entire initial rating period appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - hypertrophic calluses (rated as 10 percent disabling) and a depressive disorder (rated as 30 percent disabling) - rendered him unable to maintain gainful employment.  During the period on appeal, his total combined rating has been 30 percent since June 23, 2011, and was 10 percent prior to that date.  During his February 2011 hearing before a DRO, the Veteran reported that he was not working because his "job played out, and it's hard for [him] to get a job because it's hard for [him] to stand on [his] legs and stuff."  During a July 2010 mental health assessment, he had indicated that his employment ended when the facility where he was a forklift operator went out of business.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  As an initial matter, the Veteran has not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at any time during the period on appeal.  Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

The Board finds that the Veteran's service-connected disabilities have not rendered him unable to maintain gainful employment.  Other than the mild occupational effects noted by mental healthcare professionals, and discussed in greater detail above, the only evidence that the Veteran in incapable of gainful employment due to service-connected disabilities are the Veteran's own lay statements and those of his representative.  In May 2013, the Veteran's representative argued that the Social Security Administration (SSA) had found the Veteran to be disabled as a result of depression and pain from his feet.  The Board is not bound to the decisions and findings made by other federal agencies, including SSA.  Furthermore, a review of the January 2011 SSA decision at issue reveals that SSA considered numerous non-service connected disorders in making its determination.  For the purposes of establishing TDIU, only the impact of service-connected disabilities are to be considered.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Thus the Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Here, weighing against the Veteran's assertions that his service-connected disabilities cause him to be unemployed, are the highly competent - and thus probative - opinions of the VA and private examiners that the Veteran's service connected disabilities have very occupational limited impact.  Furthermore, as the December 2012 VA examiner indicated, decreased work efficiency and ability to perform occupational tasks occurs only during periods of significant stress and thus is temporarily limited.

With regard to his feet, the Veteran has repeatedly suggested that pain in his feet due to hypertrophic calluses inhibits his ability to stand.  Yet he reported in his application to SSA that - although he does few chores - he nonetheless mows his own lawn and occasionally goes shopping.  Even to the extent that by the Veteran's own account his ability to stand and walk is limited, the Board finds no evidence that the Veteran is precluded from sedentary work as a result of his service-connected disabilities alone.

Based on the foregoing, and even after taking into account the Veteran's education, training, and work history, the Board finds that the criteria for entitlement to TDIU have not been met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in March 2009, July 2009, February 2010, and August 2011.  To the extent that the Veteran is seeking to reopen a previously denied claims, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During his hearing before the undersigned, the matter of timeliness of an appeal to a September 2010 RO decision was identified.  However, no testimony was taken on this issue and, as discussed in the introduction section, no such appeal is presently before the Board. 

The Veteran's appeal regarding a depressive disorder arises from an appeal of the initial evaluation of the disability following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice has been provided to the Veteran.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private treatment (to the extent that such records exist), VA treatment and records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in September 2011, July 2010, August 2009, December 2012, and February 2013.  Through the course of these examinations,
physical examinations of the Veteran were conducted, the claims file was reviewed, the Veteran's history taken down and considered, factual foundations for the conclusions reached were laid, and conclusions and opinions offered were based on a combination of history and examination that were consistent with the record.  While not all examiners were provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his current and historical symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in July 2013 the Board remanded the Veteran's appeals in order to afford him a hearing before a Veterans Law Judge.  Such a hearing was scheduled and conducted in November 2014.  The Board therefore finds that the RO complied with the July 2013 remand, and the Board may properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

New and material evidence having not been received, the appeal to reopen service connection for bowlegs with secondary pronation of feet and claw toes is denied. 

A rating of 10 percent, and no higher, for hypertrophic calluses of the feet is granted.

An initial rating in excess of 30 percent for a depressive disorder is denied.	

TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


